Filed 8/12/15 In re X.T. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re X.T., a Person Coming Under the                                B259336
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK01035)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.T.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of the County of Los Angeles,
Marguerite Downing, Judge. Affirmed.
         Aida Aslanian, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the County Counsel, Mark J. Saladino, County Counsel, Dawyn R.
Harrison, Assistant County Counsel, Jacklyn K. Louie, Principal Deputy County Counsel
for Plaintiff and Respondent.
                                    INTRODUCTION


       A.T. (mother) appeals from the juvenile court’s jurisdiction and disposition orders
finding her infant son, X.T., born in May 2014, a dependent child of the juvenile court
pursuant to Welfare and Institutions Code section 300, subdivision (b),1 and removing
X.T. from mother’s custody. Mother contends that there was not substantial evidence to
support the juvenile court’s jurisdictional and dispositional findings, and the dispositional
order requiring mother to participate in a domestic violence support group should be
reversed. We affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       A.     The Juvenile Proceeding Regarding X.T.’s Older Siblings
       In November 2013, X.T.’s three siblings2—all aged three years and younger—had
been detained from mother “due to failure to protect,” and mother and M.P., the father of
X.T.’s siblings, had been arrested. The record contains three first amended section 300
petitions filed in December 2013 for each of X.T.’s older siblings by the San Bernardino
County Department of Children and Family Services (San Bernardino Department) with
the juvenile court in San Bernardino County (Prior Petitions).
       On December 10, 2013, the San Bernardino County juvenile court sustained the
allegations of the Prior Petitions regarding X.T.’s siblings and specifically as follows:
“b-1 The Mother suffers from substance abuse and as a result is unable provide adequate
and responsible care for the child[ren]. [¶] . . . [¶] b-3 The Mother has engaged in acts
of domestic violence in the presence of the child[ren], placing the child[ren] at substantial
risk of physical and emotional harm. [¶] . . . [¶] b-5 On or about November 17, 2013
and on prior occasions the mother’s home was unsafe for the children in that the home
1
       All statutory references are to the Welfare and Institutions Code, unless otherwise
indicated.
2
       X.T.’s three siblings are not parties to this appeal.

                                              2
was littered with trash, feces and urine, there was no hot water in the home and there was
no food in the home, placing the child[ren] at substantial risk of harm and neglect.”
       The file also contains the following: a San Bernardino Department report that
stated on November 17, 2013 (while mother was pregnant with X.T.) a police officer said
he had responded to mother’s home on several occasions, had arrested mother and M.P.
before, and was very familiar with the family. Mother told him that she used
methamphetamine that day, and M.P. took their food stamps to purchase drugs. The
police officer stated that he had “given the mother resources on numerous occasions for
churches and other places to help her but she does not utilize them.” He said that mother
reported to him that “the children have not eaten in a couple of days,” and she did not
have diapers for the children in four days. The San Bernardino Department reported that
there was no food in the home, the floors and the walls of the home had feces and urine
on them, and there was no hot water. X.T.’s siblings had feces and urine on their bodies,
did not have clothes or shoes on them, had scratches on their bodies, and they said that
they were hungry; a Barstow Police Department report that stated mother was arrested on
November 17, 2013, for having neglected X.T.’s siblings and was incapable of caring for
them. The police report stated that mother said she was about four months pregnant, used
methamphetamine, most recently two days earlier, and she was unable to care for X.T.’s
siblings; a San Bernardino Department report that stated mother pled no contest to one
count of willful cruelty to a child, in violation of Penal Code section 273a, subdivision
(b), arising from her November 2013 arrest; a detention report filed by the San
Bernardino Department regarding the Prior Petitions that noted on August 6, 2013,
mother admitted to methamphetamine use “a couple of days prior”; a San Bernardino
Department report that stated the family had a child welfare history including in April
2012 for emotional abuse and November 2012 for general neglect; a substance abuse
referral that stated in November 2012 mother was provided with outpatient substance
abuse referrals; a December 2013 San Bernardino Department report that stated case
plans had been signed by mother in January and October 2013, and mother had been
provided with referrals to substance abuse treatment programs; a San Bernardino

                                             3
Department report that stated mother was uncooperative with services, and the services
were terminated due to noncompliance; the San Bernardino Department’s December 11,
2013, jurisdictional/disposition report that stated mother and the father of X.T’s siblings
moved to Compton, and the San Bernardino Department recommended that the case be
transferred from the juvenile court in San Bernardino County to the juvenile court in Los
Angeles County.
       By April 23, 2014, the Prior Petitions case had been transferred to the juvenile
court in Los Angeles County.


       B.     X.T.’s Juvenile Proceeding
       In early May 2014, mother gave birth to X.T. A few days thereafter, plaintiff and
respondent Los Angeles County Department of Children and Family Services
(Department) filed a section 300 petition regarding X.T. alleging that mother had a
history of illicit drug use, currently abused drugs, used illicit drugs during her pregnancy
with X.T., and X.T.’s three older siblings were current dependents of the juvenile court
due to mother’s drug use.
       The Department stated in its May 9, 2014, detention report that mother had “a
criminal history” consisting of petty theft in July 2013, possession of marijuana in
October 2013, and willful cruelty to a child in November 2013. The Department did not
state whether the alleged criminal acts resulted in convictions.
       Attached to the May 9, 2014, detention report was mother’s December 4, 2012,
positive drug test for amphetamines. The Department reported that on March 27, 2014,
mother said that she was aware of the programs that she could attend for substance abuse,
but she was afraid to attend them because she worried about feeling confined for six
months. When she was about seven months pregnant with X.T., the Department
informed mother that it would be seeking to detain the baby (X.T.) because of mother’s
open dependency case. According to the Department’s May 9, 2014, detention report,
mother said that she “wasn’t sure if she could find a program that would accept her



                                              4
pregnant but she was given two referrals that could assist her with finding a program that
accepts pregnant women.”
       The Department reported that on April 14, 2014, mother went to an intake
appointment for a substance abuse treatment program and completed documents to enter
the program, but because she was due to deliver X.T. in three weeks, she was informed
that she could not return to the program for one month, or until she was “cleared” by a
physician. The Department’s May 9, 2014, detention report stated that mother’s visits
with her older children were sporadic; mother stated she had visited the children only
once in April.
       The Department stated in its detention report that the day after X.T. was born,
mother said at the hospital that “she is clean,” the baby was healthy, and there should be
no reason for the Department’s intervention. Mother, however, understood the reason for
X.T.’s removal and consented to his being detained. The Department stated that
“Reasonable Efforts were made to prevent or eliminate the need for [X.T.]’s removal
from the home. [¶] . . . [¶] Mother was previously court ordered to [participate in
individual counseling, a domestic violence program, case management, parent training,
and monitored visitation], however, mother just enrolled into the drug program . . . on
4/15/2014.” X.T. was detained in the same home as his siblings. At the May 12, 2014,
detention hearing, the juvenile court made prima facie findings to detain X.T. from the
mother; ordered reunification and referral services be provided to mother, including
random drug testing; and ordered mother to have monitored visits with X.T. at least three
times a week.
       The Department stated in its June 11, 2014, jurisdiction/disposition report that on
April 15, 2014, mother commenced participating in a substance abuse treatment program,
where she participated for 10 treatment days before leaving to give birth to X.T. On
April 18, 2014, April 25, 2014, and May 27, 2014, mother tested negative for drugs. On
May 28, 2014, mother’s participation in the program was terminated after she asked for
her case to be closed because she was moving to San Bernardino. On June 4, 2014,
mother enrolled in a program in Victorville that included substance abuse classes, 12-step

                                             5
meetings, early recovery skills, random testing, individual counseling, and parenting
classes. Mother was randomly tested for substance abuse, and the test results were
negative.
       Mother’s visits with X.T. were combined with her visits with X.T.’s siblings. A
social worker stated that the visits were going well, but expressed concern that mother
held X.T. for only short periods of time during visits, and otherwise, placed him in the car
seat. Mother said X.T. should not “get use to the arms” and needed to learn to be
independent. The Department recommended in its June 11, 2014, jurisdiction/disposition
report that mother be referred to substance abuse counseling with random drug testing,
individual and parenting counseling, and a domestic violence awareness program, and
that she receive monitored visitation with X.T. and transportation assistance.
       In the Department’s July 16, 2014, last minute information for the court report,
because mother resided in San Bernardino County, the Department recommended that the
juvenile court transfer the case there in order that services could be provided locally. At
the contested jurisdiction hearing, the juvenile court ordered a supplemental report and
continued the matter to August 12, 2014.
       On August 12, 2014, the Department submitted another last minute information
for the court report, stating that on June 4, 2014, mother had enrolled at High Desert
Center, and tested negative for drugs on July 21 and 28, 2014. According to a progress
report, mother was attending the program and 12-step meetings. The Department again
requested that the case be transferred to San Bernardino County.
       At the August 12, 2014, contested jurisdiction hearing, without objection, the
juvenile court admitted into evidence the Department’s May 9, 2014, detention report;
the June 11, 2014, jurisdiction/disposition report; and the July 16, 2014, and August 12,
2014, last minute information for the court reports. The juvenile court also took “judicial
notice of the prior sustained [Prior Petitions] and the [related] legal file.”
       The juvenile court modified the sole allegation of the petition by striking any
language of current drug use. The juvenile court sustained the petition pursuant to
subdivision (b), with amended language, as follows: “[X.T.]’s mother . . . has a[n]

                                               6
unresolved history of illicit drug use which renders the mother incapable of providing
[X.T.] with regular care and supervision. The mother used illicit drugs during the
mother’s pregnancy with the child and had a positive toxicology screen for amphetamine
on 12/04/2013.[3] [X.T.]’s siblings . . . are current dependents of the Juvenile Court due
to the mother’s illicit drug use. Such illicit drug use on the part of the mother endangers
the child’s physical health and safety and places the child at risk of physical harm and
damage.”
       At the September 26, 2014, disposition hearing, the juvenile court found that
X.T.’s father was unknown. The juvenile court introduced into evidence “the same
documents that were received for adjudication,” and took judicial notice of the court file.
Over the objections made by the Department and X.T., the juvenile court received into
evidence a letter from High Desert Child, Adolescent and Family Services Center stating
that mother attended 43 sessions and had been absent on two occasions, her level of
involvement was excellent, she had drug tested 11 times with negative results, and her
last drug test was on September 15, 2014. According to the letter, mother “continues to
grow” and was applying coping skills she had learned.
       The juvenile court declared X.T. a dependent of the court and found that there was
substantial risk of harm if he were returned to the mother. The juvenile court removed
the child from mother’s custody and ordered family reunification services for mother as
well as unmonitored day visits up to four hours in length on condition mother continued
to drug test negative and continued in her program. The juvenile court ordered mother’s
reunification services consist of a drug treatment program including drug testing and 12-
step program, domestic violence support group, parenting program, and individual
counseling to address case issues and family planning.4 Mother timely appealed.

3
      As the Department concedes, the reference to “12/04/2013” appears to be in error.
The December 4 positive drug test was in 2012.
4
      The record reflects that on December 12, 2014, this matter was transferred to the
County of San Bernardino.


                                             7
                                       DISCUSSION
       Mother contends that substantial evidence does not support juvenile court’s
finding that X.T. is a dependent child of the juvenile court pursuant to section 300,
subdivision (b), and the order removing X.T. from her custody should therefore be
reversed. We disagree.


       A.     Standard of Review
       We review the juvenile court’s jurisdiction findings and disposition orders for
substantial evidence. (In re Quentin H. (2014) 230 Cal. App. 4th 608, 613.) “In making
this determination, we draw all reasonable inferences from the evidence to support the
findings and orders of the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues of fact and credibility are
the province of the trial court. [Citation.]” (In re Heather A. (1996) 52 Cal. App. 4th 183,
193.) “We do not reweigh the evidence or exercise independent judgment . . . . ‘“[The]
[appellate] court must review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a reasonable trier of fact
could find [that the order is appropriate].”’ [Citation.]” (In re Matthew S. (1988) 201
Cal. App. 3d 315, 321.)


       B.     Judicial Notice
       In mother’s reply brief, she contends that the juvenile court erred by taking
judicial notice of the sustained Prior Petitions and the San Bernardino court file. Having
not raised this issue in the opening brief, mother has forfeited this issue. (People v. Duff
(2014) 58 Cal. 4th 527, 550, fn. 9.)
       Mother failed to object to that claimed error before the juvenile court, and
therefore also forfeited the issue on that basis. “A parent’s failure to raise an issue in the
juvenile court prevents him or her from presenting the issue to the appellate court.” (In
re Elijah V. (2005) 127 Cal. App. 4th 576, 582; People v. French (2008) 43 Cal. 4th 36, 46;

                                               8
In re Sheena K. (2007) 40 Cal. 4th 875, 880-881; In re S.B. (2004) 32 Cal. 4th 1287, 1293,
superseded on other grounds as stated in In re S.J. (2008) 167 Cal. App. 4th 953, 962;
Shuster v. BAC Home Loans Servicing, LP (2012) 211 Cal. App. 4th 505, 512, fn. 4; cf. In
re Christian P. (2012) 208 Cal. App. 4th 437, 445, fn. 4 [the mother did not forfeit her
right to appeal the admission into evidence of the truth of the facts stated in the
documents from the files of a companion case because the “[m]other clearly objected to
the admission of hearsay evidence taken from those documents . . .”].) “Any other rule
would ‘“‘permit a party to play fast and loose with the administration of justice by
deliberately standing by without making an objection of which he is aware and thereby
permitting the proceedings to go to a conclusion which he may acquiesce in, if favorable,
and which he may avoid, if not.’” [Citations.]’ [Citation.]” (In re Riva M. (1991) 235
Cal. App. 3d 403, 412.)
       Mother concedes that she did not object to the juvenile court taking judicial notice
of the court file concerning the Prior Petitions, but contends that “she never alleged that
the court erred by taking judicial notice of the prior files . . . .” In her reply brief,
however, mother contends that, “Judicial notice of the entire file is an improper use of
judicial notice, and the court errs when it does so. [Citations].” She also argues that if
the trial court takes judicial notice of the existence of documents in a court file, “it must
identify with specificity exactly which documents or portion of the documents contained
in a court file it is taking judicial notice of. [Citation.]” Because mother did not object to
the juvenile court taking judicial notice of the court file concerning the Prior Petitions, to
the extent mother contends that the juvenile court erred in that regard, mother forfeited
the contention.
       Mother argues “the concept of ‘judicial notice’ for the ‘truth of the matters’
judicially noticed was an erroneous application” of judicial notice. After the juvenile
court took judicial notice of the court file concerning the Prior Petitions at the contested
jurisdiction hearing, the Department argued, without objection, facts from that file,
specifically from the detention, jurisdiction, and police reports, and that those facts
“detail a very horrific picture.” Based on these documents, the Department argued that

                                                9
on several occasions mother and the father of X.T.’s siblings acknowledged using
methamphetamine; the father of X.T.’s siblings used food stamps to buy drugs, with
mother’s knowledge, despite the fact that X.T.’s siblings had not eaten for days; X.T.’s
siblings were found to have infected wounds because of mother’s neglect; when mother
and the father of X.T.’s siblings were arrested for child endangerment, the police stated
that they were very familiar with mother’s case because they had been to mother’s house
on multiple occasions; X.T.’s siblings had feces and urine on their bodies; there were
feces and urine on the walls of the home; there was no hot water in the home; and at the
time of disposition regarding the Prior Petitions, mother had “very limited progress in her
programs.” The Department argued that therefore it “would be extremely premature to
return [X.T.] to mother’s custody . . . .”
       At the disposition hearing, the Department stated, without objection, “[A]s I
argued in the adjudication portion, the level of neglect and abuse based on the substance
abuse by the mother and [the father of X.T.’s siblings] was very significant. [¶] These
children had multiple physical injuries and very, very clear signs of neglect as detailed by
the arresting officers who were interviewed and had said this had been a situation they
had seen multiple times with this particular family. [¶] Mother is still in reunification
with her other children. Still has monitored visitation with her other children, and while
we recognize her desire and that she is making some progress at this time, it’s only been a
few months and [mother has a] history . . . of significant . . . substance abuse . . . .”
       Mother forfeited on appeal her contentions that the juvenile court erred by using
the facts contained in the court file regarding the Prior Petitions to support the issuance of
the jurisdiction and disposition orders. The truth of the documents judicially noticed was
before the trial court without objection. That material is the evidence upon which the
juvenile court may rely. (See 1 Jefferson Cal. Evidence Benchbook (Cont.Ed.Bar 4th ed.




                                               10
2015) Objections; Limited Admissibility; Rules of Completeness, § 20.1, p. 20-2; Evid.
Code, § 353, subd. (a).)5


       C.     Jurisdiction


              1.      Applicable Law
       Section 300, subdivision (b) provides in pertinent part: “Any child who comes
within any of the following descriptions is within the jurisdiction of the juvenile court
which may adjudge that person to be a dependent child of the court: [¶] . . . [¶] (b)(1)
The child has suffered, or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of his or her parent or
guardian to adequately supervise or protect the child . . . .”
       “A jurisdictional finding under section 300, subdivision (b) requires ‘(1) neglectful
conduct by the parent in one of the specified forms; (2) causation; and (3) “serious
physical harm or illness” to the minor, or a “substantial risk” of such harm or illness.’
[Citation.] ‘Subdivision (b) means what it says. Before courts and agencies can exert
jurisdiction under section 300, subdivision (b), there must be evidence indicating that the
child is exposed to a substantial risk of serious physical harm or illness.’ [Citations.]”
(In re John M. (2013) 217 Cal. App. 4th 410, 418.) The Department has the burden of
showing specifically how the children have been or will be harmed. (In re Matthew S.
(1996) 41 Cal. App. 4th 1311, 1318.)
       “‘[C]ases finding a substantial physical danger tend to fall into two factual
patterns. One group involves an identified, specific hazard in the child’s environment—
typically an adult with a proven record of abusiveness. [Citations.] The second group
involves children of such tender years that the absence of adequate supervision and care
poses an inherent risk to their physical health and safety. [Citations.]’ [Citation.]” (In re

5
       It is arguable that even had there been an objection, at least the truth of the court
orders and findings may be judicially noticed. (See 2 Jefferson Cal. Evidence
Benchbook, supra, Judicial Notice, § 49.12, pp. 49-9 to 49-10.1.)

                                               11
Drake M. (2012) 211 Cal. App. 4th 754, 767.) As the court in In re Adam D. (2010) 183
Cal. App. 4th 1250 stated, “[P]roof of current risk of harm is not required to support the
initial exercise of dependency jurisdiction under section 300, subdivision (b), which is
satisfied by a showing the child has suffered or there is a substantial risk that the child
will suffer, serious physical harm or abuse. [Citations.]” (Id. at p. 1261.) “Juvenile
dependency law in general does not require a child to be actually harmed before [the
Department] and the courts may intervene. [Citation.]” (In re Leticia S. (2001) 92
Cal. App. 4th 378, 383, fn. 3.) “‘The purpose of dependency proceedings is to prevent risk,
not ignore it.’ [Citation.]” (Jonathan L. v. Superior Court (2008) 165 Cal. App. 4th 1074,
1104.)


                2.     Analysis
         On December 10, 2013, when mother was pregnant with X.T., the San Bernardino
County juvenile court sustained the allegations of the Prior Petitions regarding X.T.’s
siblings. The sustained Prior Petitions provided that “b-1 The Mother suffers from
substance abuse and as a result is unable provide adequate and responsible care for the
child[ren]. [¶] . . . [¶] b-3 The Mother has engaged in acts of domestic violence in the
presence of the child[ren], placing the child[ren] at substantial risk of physical and
emotional harm. [¶] . . . [¶] b-5 On or about November 17, 2013 and on prior occasions
the mother’s home was unsafe for the children in that the home was littered with trash,
feces and urine, there was no hot water in the home and there was no food in the home,
placing the child[ren] at substantial risk of harm and neglect.” In addition, mother’s use
of drugs when pregnant with X.T. “unquestionably endanger[ed] the health and safety of
her unborn child.” (In re Christopher R. (2014) 225 Cal. App. 4th 1210, 1217.)
         It could reasonably be inferred that mother’s drug use severely interfered with her
ability to care for her young children. Mother had X.T.’s three siblings—all three years
old and younger—in her care while taking drugs. The children went hungry, were
scratched, were not clothed, and their bodies had feces and urine on them. The children
lived in poor conditions; the floors and the walls of the home had feces and urine on

                                              12
them, and there was no hot water. Mother admitted in November 2013 that she was
unable to care for X.T.’s siblings.
       X.T. was about three months old at the time of the jurisdictional hearing. As
stated ante, the absence of adequate supervision and care poses an inherent risk to the
physical health and safety of children of tender years. (In re Drake M., supra, 211
Cal.App.4th at p. 767.) In re Rebecca C. (2014) 228 Cal. App. 4th 720, cited by mother, is
distinguishable. There the court reversed the juvenile court’s taking jurisdiction over a
13-year-old child because there was not substantial evidence that mother’s substance
abuse placed the child at substantial risk of harm, in part because the family home was
appropriate. (Id. at pp. 727-728.) The court added that the child’s not completing her
homework was not evidence sufficient to establish the necessary risk. (Id. at p. 727.)
Unlike here, the child was a teenager so that the presumption of a parent’s ability to care
properly for a child of “tender years” was not applicable. (In re Drake, supra, 211
Cal.App.4th at p. 767.) Also, unlike here, in In re Rebecca C., supra, 228 Cal. App. 4th
720, the mother had demonstrated adequate care of the child. (Id. at p. 727.)
       Mother did participate in a substance abuse program immediately before and after
X.T.’s birth. This however is not enough to conclude that she resolved her substance
abuse problem and therefore eliminated the risk to her infant child. Mother’s persistent
use of drugs while caring for her three young children, her practice of ignoring the
children’s basic needs and welfare, and her use of drugs while pregnant with X.T.,
constitute substantial evidence supporting the juvenile court’s conclusion that mother had
an unresolved history of illicit drug use.
       The foregoing is substantial evidence supporting the conclusion that there is a
substantial risk of exposure of X.T. to serious physical harm or illness. The juvenile
court “need not to wait until a child is seriously abused or injured to assume jurisdiction
and take steps necessary to protect the child.” (In re N.M. (2011) 197 Cal. App. 4th 159,
165.) Here, X.T. was an infant. Mother’s history with X.T.’s siblings and use of drugs
during her pregnancy, constitute substantial evidence to support the juvenile court’s
jurisdictional findings under section 300, subdivision (b).

                                             13
       D.     Disposition
       Mother contends that there is not substantial evidence to support removing X.T.
from mother’s custody. We disagree.
       As relevant here, section 361, subdivision (c) prohibits the juvenile court from
removing a child from his or her parents’ custody “unless the juvenile court finds clear
and convincing evidence [that] . . . : [¶] (1) There is or would be a substantial danger to
the physical health, safety, protection, or physical or emotional well-being of the minor if
the minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the minor’s
parent’s . . . physical custody.” (In re Javier G. (2006) 137 Cal. App. 4th 453, 462; see
Cal. Rules of Court, rule 5.695(d).) “A removal order is proper if it is based on proof of
(1) parental inability to provide proper care for the minor and (2) potential detriment to
the minor if he or she remains with the parent. [Citation.] The parent need not be
dangerous and the minor need not have been harmed before removal is appropriate. The
focus of the statute is on averting harm to the child. [Citation.]” (In re T.W. (2013) 214
Cal. App. 4th 1154, 1163.)
       For the reasons described above regarding the juvenile court’s sustaining the
petition under section 300, subdivision (b), substantial evidence showed X.T. would be at
risk of harm if he was released to mother. Given how young X.T. was and his inability to
protect himself, there were no alternate means to safely maintain him in the mother’s care
while she sought treatment for her substance abuse issues.
       Mother contends that the dispositional order that she is to receive reunification
services requiring her to participate in a domestic violence support group is improper.
Because mother did not object to the juvenile court’s issuance of the order, we asked the
parties to submit letter briefs on whether mother forfeited on appeal her contention.
       Mother concedes that she did not object to the juvenile court’s order but argues
that her contention has not been forfeited because forfeiture is an equitable concept and
“considerations which impact [the children’s] welfare are of paramount importance.



                                             14
[Citation.]” The order requiring mother to participate in a domestic violence support
group however does not have an adverse affect on the child.
       Mother contends that she did not forfeit her contention by failing to object before
the juvenile court because the “Department invited the error by arguing for the
services . . . .” “The doctrine of invited error prevents a party from asserting an alleged
error as grounds for reversal when the party through its own conduct induced the
commission of the error. [Citations.]” (County of Los Angeles v. Southern Cal. Edison
Co. (2003) 112 Cal. App. 4th 1108, 1118.) The doctrine of invited error does not apply
here. It applies to the conduct of an appellant who asserts “an alleged error as grounds
for reversal,” not a respondent who argues in support of the challenged order or
judgment. Plaintiff asserts that the juvenile court erred in issuing the order; the
Department does not assert error.
       Mother contends that it was “futile” for her counsel to object to the juvenile
court’s order that she was to receive reunification services requiring her to participate in a
domestic violence support group because of “the rapid successions of the orders and
considerations made by the court that day.” Our Supreme Court in People v. Wilson
(2008) 44 Cal. 4th 758 said that “[a] litigant need not object . . . if doing so would be
futile.” (Id. at p. 793.) Even if the juvenile court issued orders in rapid succession, it
does not support mother’s contention that it would have been futile to object. In addition,
as stated above, the Department recommended in its June 11, 2014, jurisdiction/
disposition report that mother be referred to a domestic violence awareness program.
Mother was therefore aware that the Department was recommending that she receive
services related to domestic violence over three months before the hearing at which
juvenile court ordered them. Mother failed to discuss the issue.
       At the September 26, 2014, disposition hearing, without objection, the juvenile
court ordered that mother is to receive reunification services requiring her to participate
in a domestic violence support group. We conclude mother forfeited her contention that
the juvenile court erred in issuing that order. (In re S.B., supra, 32 Cal.4th at p. 1293;
Shuster v. BAC Home Loans Servicing, LP, supra, 211 Cal.App.4th at p. 512, fn. 4.)

                                              15
                                        DISPOSITION


      The orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             KIRSCHNER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           16